United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1572
                                     ___________

James F. Newport,                     *
                                      *
            Petitioner,               *
                                      * Petition for Review of an
      v.                              * Order of the
                                      * Department of Labor
United States Department of Labor;    * Administrative Review Board.
Siemens Generation Services Company; *
Michael McCormick, President,         * [UNPUBLISHED]
                                      *
            Respondents.              *
                                 ___________

                              Submitted: December 20, 2010
                                 Filed: December 30, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       James Newport petitions for review of a final order of the Department of Labor
Administrative Review Board (“ARB”) dismissing his administrative appeal for
failure to prosecute. Having carefully reviewed the record, we conclude that the
ARB’s decision is not arbitrary, capricious, an abuse of discretion, contrary to the law,
or unsupported by substantial evidence in the record. See 49 U.S.C. § 42121(b)(4)(A)
(this court reviews ARB’s decision pursuant to Administrative Procedure Act); 5
U.S.C. § 706(2) (reviewing court shall hold unlawful and set aside agency decisions
if they are found to be arbitrary, capricious, abuse of discretion, or otherwise not in
accordance with law, or if unsupported by substantial evidence in record as whole);
see also Allen v. Admin. Review Bd., 514 F.3d 468, 476 (5th Cir. 2008) (ARB’s
conclusions of law are reviewed de novo). Accordingly, we deny the petition. See 8th
Cir. R. 47B. We also deny all pending motions.
                        ______________________________




                                        -2-